DETAILED ACTION
The present Office action is in response to the amendments filed on 9 MARCH 2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The Information Disclosure Statement (IDS) submitted on 10/11/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the Information Disclosure Statement is being considered by the Examiner.

Response to Amendment
Claims 1-20 have been cancelled. Claims 21-40 are new. Claims 21-40 are pending and herein examined. New matter has been introduced.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: traversal components in claim 1, mounting component in claim 28, and quick release mounting component in claim 36.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. The following structure in the specification is the corresponding structure:
Quick release mounting component - [0039], “quick release bolts, tabs, picatinny rail mounts”
Traversal components - [0032], “traversal mechanisms, such as wheels, hands, feet, claws, teeth, propeller, wing, winch, fin”
Mounting component - See FIGS. 3A and 3B
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21-40 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
With regards to claims 21 and 37, the limitation “inertial-based sensor” is not in the original disclosure. In Applicant’s Remarks filed on 03/09/2022 support for the limitation is alleged in ¶ [0033]. However, upon review of ¶ [0033] there is no disclosure of an “inertial-based sensor.” In view of claims 23 and 40, it appears Applicant has broadened the terminology used in the independent claim to new language, which additionally captures other sensors not disclosed.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 21-29 and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2014/0146161 A1 (hereinafter “Sibai”) in view of U.S. Publication No. 2019/0086020 A1 (hereinafter “Whelin”), and further in view of U.S. Publication No. 2009/0120215 A1 (hereinafter “Jacobson”).
Regarding claim 21, Sibai teaches a pipeline inspection robot (FIG. 1, robot 10; [0007], l. 2, “pipe inspecting robot”) comprising: 
a housing compartment (FIG. 1, housing 12) including one or more drive control systems and imaging control systems ([0026], ll. 4-11, “the housing 12 can contain control circuitry 26, communication circuitry 28, GPS circuitry 30, a communication antenna 32, a GPS antenna 34, a camera system 36, camera circuitry 38, and other camera connected hardware to store camera images. The housing 12 can contain one or more battery packs 40 to power the various robot motors and also the control, camera, OPS, and communication systems of the robot 10”); 
a plurality of traversal components (FIG. 1, wheels 24a-24b) configured to contact a pipe under inspection and to support the robot on an external surface of the pipe under inspection ([0007], ll. 6-9, “first and second pairs of wheels attached to the first and second articulating legs, respectively, at an opposite end of the legs from the body;” [0027], ll. 2-3, “pipeline inspection robot 10 sitting atop a pipeline 42”); 
a plurality of motors (FIG. 1, two wheel motors 22) configured to drive the plurality of traversal components, wherein each motor of the plurality of motors is controlled ([0027], ll. 18-20, “control circuitry 26, which can make position adjustments to the course the robot 10 is taking using the various wheel motors 22”)

Sibai fails to expressly disclose wherein each motor of the plurality of motors is controlled separately; and
at least one inertial-based sensor configured to provide positional data of the pipeline inspection robot to the one or more drive control systems, wherein the one or more drive control systems controls at least one of direction, speed, and orientation of the pipeline inspection robot on the external surface of the pipe under inspection based on the positional data from the at least one inertial-based sensor.
However, Whelin teaches wherein each motor of the plurality of motors is controlled separately ([0047], ll. 27-28, “actively control individual wheels.” Note, to individually control the wheels, each motor would require unique separate signaling).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have individually controlled wheels, as taught by Whelin ([0047]), in Sibai’s invention. One would have been motivated to modify Sibai’s invention, by incorporating Whelin’s invention, to maintain the robot stabilized at the centerline of the pipe by making corrections in case of wheel slips ([0047]).
Sibai and Whelin fail to expressly disclose at least one inertial-based sensor configured to provide positional data of the pipeline inspection robot to the one or more drive control systems, wherein the one or more drive control systems controls at least one of direction, speed, and orientation of the pipeline inspection robot on the external surface of the pipe under inspection based on the positional data from the at least one inertial-based sensor.
However, Jacobson teaches at least one inertial-based sensor ([0008], l. 3, “an inclinometer”) configured to provide positional data of the pipeline inspection robot to the one or more drive control systems ([0008], ll. 3-9, “an inclinometer provides an electrical signal proportional to the angle at which the crawler is currently oriented on the pipe. This electrical signal is sent back to the Control Panel Unit where it is configured and fed through the control algorithm. The Control Software then returns a set of signals used to provide control for both the right and left motors;” [0024], ll. 18-22, “Electronics unit (EU) 24 comprises motor driver electronics, heater, position sensor 26, and interface electronics. EU 24 can be comprised of one or more assemblies. Position sensor 26 like an inclinometer or gyro device, is used for measuring tilt angles of crawler 10”), wherein the one or more drive control systems controls at least one of direction, speed, and orientation of the pipeline inspection robot on the external surface of the pipe under inspection based on the positional data from the at least one inertial-based sensor ([0008], ll. 3-9, “an inclinometer provides an electrical signal proportional to the angle at which the crawler is currently oriented on the pipe. This electrical signal is sent back to the Control Panel Unit where it is configured and fed through the control algorithm. The Control Software then returns a set of signals used to provide control for both the right and left motors”).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have used an inclinometer for controlling orientation of a robot on an external surface of a pipe, as taught by Jacobson ([0008]), in Sibai and Whelin’s invention. One would have been motivated to modify Sibai and Whelin’s invention, by incorporating Jacobson’s invention, to correct positioning of the crawler relative to the pipe ([0008]).
Regarding claim 22, Sibai, Whelin, and Jacobson disclose all of the limitations of claim 21, as outlined above. Additionally, Sibai discloses wherein the plurality of traversal components includes four wheels, and wherein the plurality of motors comprises four separately controlled motors each configured to drive an individual of the four wheels (FIG. 1, four wheels 24a-24b and wheel motors 22; [0025], ll. 18-20, “each individual wheel 24a, 24b can have an individual wheel motor 22 that powers only that particular wheel.” Note, the rejection of claim 1 establishes the combination of the motors being individually controlled).
Regarding claim 23, Sibai, Whelin, and Jacobson disclose all of the limitations of claim 21, as outlined above. Additionally, Jacobson discloses wherein the at least one inertial-based sensor includes one or more of:
at least one inclinometer ([0008], l. 3, “an inclinometer”); and at least one axle position encoder. The same motivation of claim 21 applies to claim 23.
Regarding claim 24, Sibai, Whelin, and Jacobson disclose all of the limitations of claim 21, as outlined above. Additionally, Jacobson discloses wherein controlling at least one of direction, speed, and orientation of the pipeline inspection robot on the external surface of the pipe under inspection based on the positional data from the at least one inertial-based sensor includes maintaining relative orientation while the pipeline inspection robot traverses the length of the pipeline ([0008], ll. 3-9, “an inclinometer provides an electrical signal proportional to the angle at which the crawler is currently oriented on the pipe. This electrical signal is sent back to the Control Panel Unit where it is configured and fed through the control algorithm. The Control Software then returns a set of signals used to provide control for both the right and left motors;” [0032], ll. 8-11, “allows the motor controllers to adjust the speed of the appropriate motor in order to continually reorient the drive unit to a more horizontal position as the crawler travels along the pipe”). The same motivation of claim 21 applies to claim 24.
Regarding claim 25, Sibai, Whelin, and Jacobson disclose all of the limitations of claim 24, as outlined above. Additionally, Sibai discloses wherein maintaining relative orientation includes centering the pipeline inspection robot in the pipeline ([0027], ll. 31-34, “The robot’s control circuitry 26 can plot a course that keeps the robot 10 moving down a central location on the pipeline 42 substantially parallel to the axis of the pipeline 42.” Note, Jacobson’s disclosure of the inclinometer relied upon in claim 24 is consistent with Sibai’s centering, because Jacobson attempts to maintain a horizontal position, which is at the top-center of the pipe. See Jacobson [0032]).
Regarding claim 26, Sibai, Whelin, and Jacobson disclose all of the limitations of claim 24, as outlined above. Additionally, Sibai discloses wherein maintaining relative orientation includes leveling the pipeline inspection robot with the pipeline ([0027], ll. 31-34, “the robot’s control circuitry 26 can plot a course that keeps the robot 10 moving down a central location on the pipeline 42 substantially parallel to the axis of the pipeline 42.” Note, keeping the robot parallel to the axis of the pipeline will maintain the robot leveled with the pipeline and the same comments of claim 25 further apply).
Regarding claim 27, Sibai, Whelin, and Jacobson disclose all of the limitations of claim 21, as outlined above. Additionally, Sibai discloses wherein the at least one of the plurality of traversal components is disposed at an angle with respect to the housing compartment of the pipeline inspection robot (FIG. 1 depicts the wheels 24a and 24b at an angle with respect to the housing 12).
Regarding claim 28, Sibai, Whelin, and Jacobson disclose all of the limitations of claim 21, as outlined above. Additionally, Sibai discloses further comprising: at least one mounting component configured to attach one or more imaging components configured to capture imaging data for the pipe inspection ([0033], ll. 2-7, “the pipeline inspection robot 10 with an optional multiple arm side extension camera system 48. The camera system includes a set of upper partially circular arms 50, lower partially circular arm extensions 52, a set of lower arm extension motors 54, a set of upper arm cameras 56 and a set of lower arm cameras 58”).
Regarding claim 29, Sibai, Whelin, and Jacobson disclose all of the limitations of claim 28, as outlined above. Additionally, Sibai discloses wherein the pipeline inspection robot is configured to traverse a pipe support while capturing the image data ([0030], ll. 2-4, “the pipeline inspection robot 10 manifests various positions as it negotiates an obstacle on the pipeline 42;” FIGS. 5 and 8 depict traversing a pipe support without having to change or stop image gathering of the pipe”).
Regarding claim 31, Sibai, Whelin, and Jacobson disclose all of the limitations of claim 28, as outlined above. Additionally, Sibai discloses wherein the at least one mounting component attaches one or more imaging components configured to allow the robot to acquire images from a plurality of azimuths (FIG. 6 depicts circular arms 50 with cameras 56 and 58. Note, if each camera is considered a point in angle to the object of interest captured, then there are multiple azimuths and also as the robot traverses the pipe changing locations).
Claim(s) 32-36 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2014/0146161 A1 (hereinafter “Sibai”) in view of U.S. Publication No. 2019/0086020 A1 (hereinafter “Whelin”), further in view of U.S. Publication No. 2009/0120215 A1 (hereinafter “Jacobson”), and even further in view of U.S. Patent No. 9,874,507 B2 (hereinafter “Dingman”).
Regarding claim 32, Sibai, Whelin, and Jacobson disclose all of the limitations of claim 31, as outlined above. Additionally, Sibai discloses wherein the at least one mounting component includes at least one ([0033], ll. 1-4, “FIG. 6 illustrates a rear elevation view of the pipeline inspection system showing the pipeline inspection robot 10 with an optional multiple arm side extension camera system 48.” See FIG. 6). 
Sibai, Whelin, and Jacobson fail to expressly disclose the extension is perpendicular.
However, Dingman teaches the extension is perpendicular (col. 3, ll. 48-53, “both source 19 and/or detector 20 may be connected to the apparatus 10 using an elongated support frame 14 having a plurality of grooves and tracks configured for attachment to vertical bars holding the source 19 and/or detector 20 in a secured carriage”).
Before the effective filing date of the claimed invention it would have been obvious to a person having ordinary skill in the art to have perpendicular attachments, as taught by Dingman (col. 3, ll. 48-53), in Sibai, Whelin, and Jacobson’s invention. One would have been motivated to modify Sibai, Whelin, and Jacobson’s invention, by incorporating Dingman’s invention, to maintain positioning of the source and/or detector correctly positioned beside the pipe (col. 3, ll. 61-66).
Regarding claim 33, Sibai, Whelin, Jacobson, and Dingman disclose all of the limitations of claim 32, as outlined above. Additionally, Sibai discloses wherein the one or more imaging components includes a first image detector ([0033], ll. 4-7, “The camera system includes a set of upper partially circular arms 50, lower partially circular arm extensions 52, a set of lower arm extension motors 54, a set of upper arm cameras 56 and a set of lower arm cameras 58”).
Regarding claim 34, Sibai, Whelin, Jacobson, and Dingman disclose all of the limitations of claim 32, as outlined above. Additionally, Sibai discloses further comprising a second extension attached to the distal end of the perpendicular extension, the second extension configured to hold a second detector ([0033], ll. 4-7, “The camera system includes a set of upper partially circular arms 50, lower partially circular arm extensions 52, a set of lower arm extension motors 54, a set of upper arm cameras 56 and a set of lower arm cameras 58”).
Regarding claim 35, Sibai, Whelin, Jacobson, and Dingman disclose all of the limitations of claim 32, as outlined above. Additionally, Dingman discloses wherein the at least one perpendicular extension is configured to mount one or more image capture transmission sources (col. 3, ll. 48-53, “both source 19 and/or detector 20 may be connected to the apparatus 10 using an elongated support frame 14 having a plurality of grooves and tracks configured for attachment to vertical bars holding the source 19 and/or detector 20 in a secured carriage”).
Before the effective filing date of the claimed invention it would have been obvious to a person having ordinary skill in the art to have a transmission source, as taught by Dingman (col. 3, ll. 48-53), in Sibai, Whelin, and Jacobson’s invention. One would have been motivated to modify Sibai, Whelin, and Jacobson’s invention, by incorporating Dingman’s invention, to detect density and composition of a section of a pipe under inspection (col. 2, ll. 30-32).
Regarding claim 36, Sibai, Whelin, and Jacobson disclose all of the limitations of claim 28. Sibai, Whelin, and Jacobson fail to expressly disclose further comprising a quick release mounting component configured to releasably attach at least part of a mounting component to remove one or more imaging components.
However, Dingman teaches further comprising a quick release mounting component configured to releasably attach at least part of a mounting component to remove one or more imaging components (col. 3, ll. 51-58, “vertical bars holding the source 19 and/or detector 20 in a secured carriage. See, e.g, FIG. 1. The vertical bars may be attached to the support frame 14 using […] quick releases”).
Before the effective filing date of the claimed invention it would have been obvious to a person having ordinary skill in the art to have a quick release assembly, as taught by Dingman (col. 3, ll. 51-58), in Sibai, Whelin, and Jacobson’s invention. One would have been motivated to modify Sibai, Whelin, and Jacobson’s invention, by incorporating Dingman’s invention, to provide for quick storage as well as because it is a well-known alternative solution that is an obvious substitution of one mechanism for joining components with another (note, Dingman proposes many other alternate jointing solutions in col. 3, ll. 51-58).
Claim(s) 37, 39, and 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2014/0146161 A1 (hereinafter “Sibai”) in view of U.S. Publication No. 2019/0086020 A1 (hereinafter “Whelin”),  further in view of U.S. Publication No. 2009/0120215 A1 (hereinafter “Jacobson”), and even further in view of JPH03296648 A1 (hereinafter “Shimoyama”).
Regarding claim 37, Sibai discloses a method for inspecting an above-ground pipeline ([0035], l. 4, “surveying a half-buried pipeline”), said method comprising: 
mounting an inspection crawler on a pipeline under inspection (FIG. 6 depicts pipeline inspection robot on pipeline 42), said inspection crawler including a plurality of motors configured to drive a plurality of traversal components in order to move the inspection crawler ([0027], ll. 18-20, “control circuitry 26, which can make position adjustments to the course the robot 10 is taking using the various wheel motors 22); 
([0027], ll. 31-34, “the robot’s control circuitry 26 can plot a course that keeps the robot 10 moving down a central location on the pipeline 42 substantially parallel to the axis of the pipeline 42”); 
adjusting the speed of one or more of the plurality of motors while traversing the pipeline to maintain spatial orientation of the inspection crawler in order to capture image data, using at least one imaging sensor ([0008], ll. 5-8, “each wheel can be powered by a separate wheel motor, and the course of the robot can be adjusted by increasing or decreasing the speed of each wheel with its corresponding wheel motor;” [0027], ll. 31-34, “the robot’s control circuitry 26 can plot a course that keeps the robot 10 moving down a central location on the pipeline 42 substantially parallel to the axis of the pipeline;” FIG. 6 depicts cameras 56 and 58 that capture images as the robot traverses the pipe)

Sibai fails to expressly disclose individually controlling the plurality of motors based, at least in part, on input received from at least one inertial based sensor;
wherein the at least one inertial based sensor measures positional data of the inspection crawler relative to the pipeline; and
stopping the plurality of motors and removing the inspection crawler from the pipeline when the inspection imaging data is captured.
However, Whelin teaches individually controlling the plurality of motors ([0047], ll. 27-28, “actively control individual wheels.” Note, to individually control the wheels, each motor would require unique separate signaling).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have individually controlled wheels, as taught by Whelin ([0047]), in Sibai’s invention. One would have been motivated to modify Sibai’s invention, by incorporating Whelin’s invention, to maintain the robot stabilized at the centerline of the pipe by making corrections in case of wheel slips ([0047]).
Sibai and Whelin fail to expressly disclose input received from at least one inertial based sensor;
wherein the at least one inertial based sensor measures positional data of the inspection crawler relative to the pipeline; and
stopping the plurality of motors and removing the inspection crawler from the pipeline when the inspection imaging data is captured.
However, Jacobson teaches input received from at least one inertial based sensor ([0008], l. 3, “an inclinometer”);
wherein the at least one inertial based sensor measures positional data of the inspection crawler relative to the pipeline ([0008], ll. 3-9, “an inclinometer provides an electrical signal proportional to the angle at which the crawler is currently oriented on the pipe. This electrical signal is sent back to the Control Panel Unit where it is configured and fed through the control algorithm. The Control Software then returns a set of signals used to provide control for both the right and left motors;” [0024], ll. 18-22, “Electronics unit (EU) 24 comprises motor driver electronics, heater, position sensor 26, and interface electronics. EU 24 can be comprised of one or more assemblies. Position sensor 26 like an inclinometer or gyro device, is used for measuring tilt angles of crawler 10”).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have used an inclinometer for controlling orientation of a robot on an external surface of a pipe, as taught by Jacobson ([0008]), in Sibai and Whelin’s invention. One would have been motivated to modify Sibai and Whelin’s invention, by incorporating Jacobson’s invention, to correct positioning of the crawler relative to the pipe ([0008]).
Sibai, Whelin, and Jacobson fail to expressly disclose stopping the plurality of motors and removing the inspection crawler from the pipeline when the inspection imaging data is captured.
However, Shimoyama teaches stopping the plurality of motors and removing the inspection crawler from the pipeline when the inspection imaging data is captured (Abstract, “After the completion of inspection, the robot 15 is recovered into the vehicle 13 in the reverse order.” Note, the robot 15 when recovered and in non-operation will not be moving and thus have its motors off).
Before the effective filing date of the claimed invention it would have been obvious to a person having ordinary skill in the art to have effectively stored the robot, as taught by Shimoyama (Abstract), in Sibai, Whelin, and Jacobson’s invention. One would have been motivated to modify Sibai, Whelin, and Jacobson’s invention, by incorporating Shimoyama’s invention, to reuse the robot and provide for storage and transportation between uses.
Regarding claim 39, Sibai, Whelin, Jacobson, and Shimoyama disclose all of the limitations of claim 37, as outlined above. Additionally, Sibai discloses wherein the plurality of traversal components includes four wheels, and wherein the plurality of motors comprises four separately controlled motors each configured to drive an individual of the four wheels (FIG. 1, four wheels 24a-24b and wheel motors 22; [0025], ll. 18-20, “each individual wheel 24a, 24b can have an individual wheel motor 22 that powers only that particular wheel.” Note, the rejection of claim 1 establishes the combination of the motors being individually controlled).
Regarding claim 40, Sibai, Whelin, Jacobson, and Shimoyama disclose all of the limitations of claim 37, as outlined above. Additionally, Jacobson discloses wherein the at least one inertial-based sensor includes one or more of:
at least one inclinometer ([0008], l. 3, “an inclinometer”); and at least one axle position encoder. The same motivation of claim 37 applies to claim 40.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 11,143,599 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the independent claims have been broadened by the use of broader terms and by removing elements.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STUART D BENNETT whose telephone number is (571)272-0677. The examiner can normally be reached Monday - Friday from 9:00 AM - 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on 571-272-3922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STUART D BENNETT/Examiner, Art Unit 2481